Citation Nr: 1102829	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the creation of an overpayment of death pension 
benefits in the original calculated amount of $4,898.00 was 
proper.

2.  Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the original calculated amount of $4,898.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1965.  He 
died in July 1997.  The appellant is the surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and August 2008 determinations by the 
Debt Management Center of the St. Paul, Minnesota, Regional 
Office (RO) of the Department of Veterans Affairs (VA), for the 
Milwaukee, Wisconsin, RO.  

The appellant was scheduled for a Board hearing in June 2010.  
However, in March 2010, she withdrew her request for a hearing.  
See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board observes that the June 2004 notice from the 
Debt Management Center of the exact amount of the appellant's 
overpayment debt ($4,898.00) and of her right to dispute the debt 
and/or request a waiver of her obligation to repay the debt is 
not of record.  Therefore, this and any other correspondence from 
the Debt Management Center should be associated with the claims 
file.

Next, in a September 2004 statement, the appellant challenged the 
validity of the debt, noting that she had informed VA of the 
amount of her Social Security benefits and expressing her belief 
that she should not have to pay back an overpayment that was due 
to VA error.  The Board construes this statement as a notice of 
disagreement to the validity of the creation of the debt.  The 
next step in the appellate process is for the RO to issue to the 
appellant a statement of the case (SOC) addressing such issue.  
See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Given the above, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

As the issue of whether the creation of the overpayment was 
proper being remanded could affect the issue of entitlement to 
waiver of recovery of the overpayment, the Board finds that the 
claims are inextricably intertwined and thus a Board decision on 
the latter claim at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims 
file all correspondence from the Debt 
Management Center not previously of record, 
to include the June 2004 notice of the exact 
amount of the appellant's overpayment debt 
($4,898.00) and of her right to dispute the 
debt and/or request a waiver of her 
obligation to repay the debt.

2.  The RO should furnish the appellant and 
her representative an SOC on the issue of 
whether the creation of an overpayment of 
death pension benefits in the original 
calculated amount of $4,898.00 was proper.  
Along with the SOC, the RO should provide a 
VA Form 9 and afford her the applicable time 
period for perfecting an appeal as to this 
issue.

The appellant and her representative are 
reminded that appellate consideration of this 
issue may be obtained only if a timely appeal 
is perfected as to the issue.

3.  Thereafter, the RO should readjudicate 
appellant's claim for a waiver.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the case 
and afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


